DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a(1) as being anticipated by Cyr (US 4610286 A).
With respect to claim 1, Cyr discloses a childcare organizer comprising: an interior cavity (inside of 11 figure 5) defined by a plurality of interior walls (121, 122, 132, 141);  a first portion of a detachable fastener (col 3 lines 60-67) along an inner surface of the plurality of interior walls(121, 122, 132, 141); a divider (system of 50) comprising a plurality of divider slats (50), wherein each divider slat (50) is movable relative to every other divider slat (col 6 lines 42-46); and a second portion (53-56) of the detachable fastener disposed along a distal end of each of the divider slats (50), whereby the divider (50) can divide the interior cavity (Interior of 11) into one of a plurality of sections through selectively moving one or more of the distal ends against the inner surface (col 6 lines 42-46).

Claim 3 is rejected under 35 U.S.C. 102a(1) as being anticipated by Hoffman (US 5649658 A).
With respect to claim 3, Hoffman discloses a childcare organizer comprising: an interior cavity (81) defined by a plurality of interior walls; an opening (figure 4) that communicates an exterior environment to the interior cavity (81); a cover (63, 65, 66) movable between an open condition (figure 4) and a closed condition (figure 1) closing off the opening; and a mat (110) foldable between a folded (figure 4) position and an unfolded position (figure 5), wherein the unfolded position (figure 5) the mat (110) detachably attaches (133) to an upper portion of the cover (63, 65, 66) and unfurls down the cover (figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US 4610286 A).
With respect to claim 2, the references as applied to claim 1, above, disclose all the limitations of the claims except for a distal face transverse to a longitudinal portion of each divider slat. Cyr discloses of a distal face however it extends with (as opposed to across) a longitudinal portion. However, this feature is a product of the orientation and dimensions of the container. It would have been obvious to one in the art to have had the distal face transverse to a longitudinal portion if the dividers width was longer and height was shorter. Therefore, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have the distal face transverse to a longitudinal portion of each divider slat since there are only a finite number of predictable solutions. Either the distal face is transverse or parallel with the longitudinal portion. Thus, making the distal face transverse to a longitudinal portion of each divider slat would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5649658 A) in view of Guza (US 7222705 B1).
With respect to claim 4, the references as applied to claim 3, above, disclose all the limitations of the claims except for further comprising a plurality of connectors along upper and lower surfaces of the mat, wherein the plurality of connectors forms a locked engagement of the folded position. However, in a similar field of endeavor, namely containers with folding mats, Guza taught of retention features incorporated on the mat to form a locked engagement for the purpose of retaining the folded configuration (col 5 lines 1-3). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mat of Hoffman to include connector features as taught by Guza in order to allow for retention of the folded position.
With respect to claim 5, Hoffman further discloses further comprising a plurality of operatively associable mat-cover detachable attachments (col 2 lines 22-29) along one of said surfaces (131) of the mat (110) and the upper portion of the cover (63, 65, 66).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5649658 A) in view of Guza (US 7222705 B1) and Padilla (US 20150128349 A1).
With respect to claim 6, Hoffman discloses wherein the mat (110) is dimensioned to unfurl in the unfolded position (figure 5) and along a supporting surface (within 63, 65, 66) of the childcare organizer. Hoffman in view of Guza failed to disclose of a mat that extended beyond the cover by at least two feet. However, in a similar field of endeavor, namely baby changing mats, Padilla taught of a mat that had 2 feet of length of useable material (page 3 [0029]). Therefore, it would have been obvious to one of ordinary skill in the art of baby changing mats before the effective filing date of the claimed invention to include a mat that has two feet of useable mat surface as taught by Padilla in the system of Hoffman in view of Guza since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hoffman and Guza teaches baby changing mat and adding a length of two feet as taught by Padilla would maintain the same functionality of the combination of Hoffman and Guza, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 5649658 A) in view of Guza (US 7222705 B1), Padilla (US 20150128349 A1) and Cyr (US 4610286 A).
With respect to claims 7 and 8, the references as applied to claim 6, above, disclose all the limitations of the claims except for comprising: a first portion of a detachable fastener along an inner surface of the plurality of interior walls; a divider comprising a plurality of divider slats, wherein each divider slat is movable relative to every other divider slat; and a second portion of the detachable fastener disposed along a distal end of each of the divider slats, whereby the divider can divide the interior cavity into one of a plurality of sections through selectively moving one or more of the distal ends against the inner surface (claim 7) and wherein the distal end consists of a distal face transverse to a longitudinal portion of each divider slat (claim 8). However, in a similar field of endeavor, namely portable containers, Cyr taught of the disclosed structures of claim 7 and claim 8, see claim 1 and 2 rejections above. The addition of dividers allows for the existence of different size compartments (abstract). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified container of Hoffman to include adjustable dividers as taught by Cyr in order to create compartments.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-9867440-B2, US-20190076745-A1, US-9771183-B1, US-20120030877-A1, US-4967428-A, US-20050036715-A1, US-6390260-B1, US-6272704-B1, and US-5813558-A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735